DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -
This is the first office action in response to the preliminary amendment filed on 12/16/2019.  Claims 1 – 8 - are currently pending and examined.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the claim 8 line 3 limitation “plurality of fuel injectors” lacks antecedent basis in specification.

Claim Objections
Claims 1, 3, 4 and 8 are objected to because of the following informalities:  
in claim 1 line 11 change “connected connected” to - - connected - -;
in claim 1 line 12 change “engine (1)” to - - jet engine (1) - -;
in claim 1 line 22 change “the engine (1)” to - - the jet engine (1) - -;
in claim 1 lines 24-25 change “by means of several means” to - - by several means - -;
in claim 1 line 25 change “the injection means” to - - the several fuel injection means - -;
in claim 1 lines 25-26 change “the injection” to - - an injection of fuel - -;
in claim 3 line 2 change “the means of” to - - each means of - -;
in claim 4 line 2 change “the means of” to - - each means of - -;
in claim 8 line 5 change “a reciprocating engine” to - - “- a reciprocating engine”;
in claim 8 line 6 change “connected connected” to - - connected - -;
in claim 8 line 6 change “the engine” to - - the jet engine - -; and
in claim 8 lines 20-21 change “the injection of fuel” to - - an injection of fuel - -.
Claims 1-2 are objected for the use of pronouns “it” and “they” where the pronoun should be replaced with the proper noun to which it refers. 
Claims 3-4, 6-7 are objected to because the limitation “means of intermittent actuation consist” is grammatically improper. The limitation should be “means of intermittent actuation consists”. Claim 5 contains a similar recitation. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 1, the limitation “fuel injection means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “fuel injection” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder does not include a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the disclosure shows that the following appears to be the corresponding structure described in the disclosure for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: fuel injector (see claim 8 and feature 19 in fig. 1).
Regarding claim 1, the limitation “means of stopping the main shaft” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means of” coupled with functional language “stopping the main shaft” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder does not include a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 5 and 7 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a hydraulic brake connected to a brake disk (22) that acts on the main shaft (9) and cause it to stop turning and stop at an indeterminate angle (see specification p. 6, ll. 3-5).
Regarding claim 1, the limitation “means of intermittent actuation of the fuel injection means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means of” coupled with functional language “intermittent actuation of the fuel injection means” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder does not include a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 has/have been interpreted to cover the corresponding 
A review of the disclosure shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 1) a second cam and a transmission belt (see specification p. 2, ll. 21-22 and p. 4, ll. 26-27); or 2) a solenoid valve (see specification p. 2, ll. 23-24).
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “said reciprocating engine connected connected to a main shaft (9) of the engine (1) by means of a first cam (14), a first sliding crank (15) and a first tie rod (23)” in claim 1; and “a pressurized air chamber (16) with a compressor, connected to the main shaft (9) by means of a second sliding crank (17) and a second tie rod (18)” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The structure of the limitation “several electronic means” in claim 7 is interpreted as including a computer processor (the term electronic is interpreted as “.  Therefore an algorithm is required to be disclosed by Applicant regarding the operation of the controller (MPEP 2161.01) for example to explain how a general purpose computer is converted to a special purpose computer by programming (as discussed in MPEP 2181 II. B.).   A lack of written description may occur when for software the algorithm or Aristocrat, 521 F.3d at 1337, 86 USPQ2d at 1241; AllVoice Computing PLC v. Nuance Commc’ns, Inc., 504 F.3d 1236, 1245, 84 USPQ2d 1886, 1893 (Fed. Cir. 2007); Intel Corp., 319 F.3d at 1366-67, 65 USPQ2d 1934, 1941 (knowledge of a person of ordinary skill in the art can be used to make clear how to implement a disclosed algorithm).
No algorithm was found regarding controlling the activation and deactivation of the reciprocating engine, the actuation of the piston of the pressurized air chamber (16), of the stopping means, and of the spark plug spark.  Therefore claim 7 is lacking sufficient written description under 35 USC 112(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites “several means of intermittent actuation of the injection means”.  This is interpreted as more than one of the means.  The metes and bounds of the claim appear to be unclear in light of applicant specification.  For example applicant specification and drawings discuss only a single “second cam (20)” and a single “transmission belt (21)” (see specification p. 4, ll. 26-27 and p. 5, ll. 4-8 and fig. 1).  Also fig. Therefore it is unclear if there are plural second cams and transmission belts.
Claim 7 limitation “electronic means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function “control the activation and deactivation of the reciprocating engine, the actuation of the piston of the pressurized air chamber (16), of the stopping means, and of the spark plug spark” in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims dependent thereon are rejected for the same reasons.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the 1) rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the claim objections, set forth in this Office action.
Claim 8 would be allowable if rewritten or amended to comply with the claim objection set forth in this Office action.
As allowable subject matter has been indicated, regarding claim 8 applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art Hansel (US Patent 3078660) does not teach in combination with the other claim limitations:
In the independent claim 8, a jet engine (1) with continuous and discontinuous impulse, comprising:  
- a reciprocating engine with an alternative shaft (13) of said reciprocating engine connected connected to a main shaft (9) of the engine (1) by a first cam (14), a first sliding crank (15) and a first tie rod (23); 
- a plurality of brakes for stopping the main shaft (9); 
- a pressurized air chamber (16) with a compressor, connected to the main shaft (9) by a second sliding crank (17) and a second tie rod (18); 
- a rotating disk chamber (5) located between the diffuser (2) and the combustion chamber (3), which allows air to pass continuously or discontinuously from the diffuser (2) to said combustion chamber (3); said rotating disk chamber (5) has a first flat cover (6) and a second flat cover (6) secured parallel to the cross-section of the diffuser (2) and the combustion chamber (3), and with dimensions such that they are larger than said cross-sections, and a first and a second geared wheel (7, 8), both arranged in 
- wherein the fuel injectors (19) are connected to the main shaft (9) so as to activate the injection of fuel in synchronization with the passage of the air from the diffuser (2) to the combustion chamber (3).
Claim 1 would be allowable for similar reasons.
Hansel uses a disk 20 with valve located between the diffuser (at text “20a” in fig. 1) and the combustion chamber 41, which allows air to pass continuously (ram jet mode) or discontinuously (pulse jet mode) from the diffuser to said combustion chamber; the Hansel fuel injectors 21 are connected to main shaft 19 wherein fuel mixes with air from diffuser.
The term “several” is interpreted as “more than one” (Merriam-Webster online).  This is consistent with the use of “several” in applicant disclosure.  The claim 8 term “plurality of fuel injectors” refers to “several fuel injection means” in claim 1 and specification p. 3, ll. 27-28, and “plurality” is interpreted as “a number greater than one” (Dictionary.com).
An enablement analysis was considered. Compression of inlet air of Ram jet engines is an important factor because there is no moving part compressor before combustion.  It was considered that the claimed rotating disk chamber would interfere with the compression process and result in undue experimentation when trying to make or use the invention.  However it appears that the rotating disk chamber is placed aft of 
Other related prior art is Pub. No.: US 2014/0338358 A1 (Lee) that teaches a rotating valve at combustor inlet however Lee does not appear to teach the claimed reciprocating engine and other claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
/MARC AMAR/
Examiner
Art Unit 3741